ORDER
PER CURIAM.
Plaintiffs, all inmates in the Missouri Department of Corrections, appeal the denial of the declaratory judgment. Plaintiffs appeal arguing that Section 558.011, which sets forth standards regarding a prisoner’s conditional release from prison, violates their due process rights. Appellants further claim that the Board of Probation and Parole is improperly applying the procedures mandated for conditional release. The judgment of the trial court is affirmed. Rule 84.16(b)
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.